Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
2.	Claims 102 and 104-115 are all the claims.
3.	Claims 102 and 104-115 are all the claims under examination. 

Information Disclosure Statement
4.	The IDS’ of 4/21/2022 and 5/10/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
a) The references in the IDS are pertinent to the claimed method invention but none of ref# 1-6 nor the patent reference are considered effective prior art against the claims and the priority filing dates accorded to the invention. 
Ref#1-2 (posted 4/26/2017 and 6/5/2019, respectively) for the clinical trial reports from the NCI website are for a dosage regimen combination of MEDI4736 (Durvalumab, Imfinizi) and tremelimumab (ticilimumab, CP-675,206) but which publication dates are not effective against the priority for the instant claimed invention. The reports instead substantiate the enablement for the claimed invention.
Ref#3-6 all having publication dates prior to the effective filing dates of the invention make no mention of either (MEDI4736, Durvalumab, Imfinizi) nor (tremelimumab, ticilimumab, CP-675,206) but are related to dosing performance for single therapeutic monoclonal antibodies known in the art and which are not made in comparison to combination therapies to even raise to a level of being effective prior art under an obviousness analysis.
USPN 9744234 following a search of the documents for the terms (MEDI4736 or Durvalumab or Imfinizi) and (tremelimumab or ticilimumab or CP-675,206) identified no such disclosure of the monoclonal antibodies of the invention.
b) The methods of treating a non-small cell lung carcinoma, in vivo, comprising administering a dosage regimen effective amount of MEDI4736 or an antigen-binding fragment thereof, and a dosage regimen effective amount of tremelimumab or an antigen-binding fragment thereof, is found to be supported and enabled by the specification.
c) The term “MEDI4736” is well understood from the specification to correspond to the anti-PD-L1 monoclonal antibody comprising the sequences set forth at least at [0093- 0095]. The term “tremelimumab” is well understood from the specification to correspond to the anti-CTLA-4 monoclonal antibody comprising the sequences set forth at least at [0096-0098].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 102 and 104-115 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643